Citation Nr: 0918620	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  05-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
hypertension, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for type II diabetes 
mellitus, claimed as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from 1961 to 1981, 
including service in Korea.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2009.  
A transcript of the hearing is associated with the claims 
folder.

The issue of entitlement to service connection for type II 
diabetes mellitus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the medical evidence does 
not show diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more.

2.  No nexus between the Veteran's active duty and his 
currently-shown peripheral neuropathy has been demonstrated; 
nor does the credible medical evidence indicate a 
relationship between his peripheral neuropathy and his type 
II diabetes mellitus.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7101 
(2008).

2.  Service connection for peripheral neuropathy is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case or Supplemental Statement of the Case.

Additionally, for an increased rating claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

The foregoing notice requirements were satisfied by August 
2003 and November 2008 letters, the later of which 
specifically provided notice pursuant to Vazquez-Flores.  The 
Board notes that the Veteran's claim was readjudicated in an 
October 2008 Supplemental Statement of the Case following the 
April 2008 letter, which also provided the Veteran with an 
additional 60 days to submit more evidence.  The Board is 
cognizant that the August 2003 letter did not provide notice 
regarding what is necessary to substantiate the Veteran's 
claim of entitlement service connection for peripheral 
neuropathy on a secondary basis.  However, the July 2003 
claim itself, in which the Veteran asserted that he has 
"numbness in my hands and arms caused by my diabetes" 
reflects the Veteran's familiarity with the theory of 
entitlement behind a secondary service connection claim.  
Additionally, the Veteran is represented by an organization 
that is intimately familiar with his case and what is 
necessary to substantiate his claims.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded a VA examination pertinent to the 
claims on appeal.  Further, all relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with the claims folder.  Neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Increased Rating For Hypertension

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2007).  The relevant 
temporal focus for adjudicating the level of disability of an 
increased rating claim is from the time period one year 
before the claim was filed until VA makes a final decision on 
the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Veteran's service-connected hypertension is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to 
hypertensive vascular disease.  Under Diagnostic Code 7101, a 
10 percent rating is assigned for service-connected 
hypertension with evidence of any of the following: diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or diastolic pressure 
predominantly 100 or more requiring continuous medication for 
control.  A 20 percent evaluation will be assigned when there 
is diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  

The Veteran essentially contends that his hypertension is 
more severe than his current 10 percent rating indicates.  
The Veteran is competent to describe his service-connected 
hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, the Veteran's descriptions of his service-connected 
disability must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.

VA treatment records reflect multiple blood pressure readings 
and that the Veteran's hypertension is well-controlled with 
medication.  Importantly, none of these records reflect 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.

The report of a September 2003 VA examination shows a blood 
pressure reading of 123/69, and that Veteran's hypertension 
was well-controlled and without complications.  

As the evidence does not reflect diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, a 20 percent rating for hypertension is not 
warranted.

While the Board acknowledges the Veteran's reports of past 
black-outs and a hypertension-related heart attack during 
active duty (see hearing transcript, p. 4), the record 
throughout the appeal period does not reflect that the 
Veteran currently suffers from any complications associated 
with his hypertension.  The Board also acknowledges the 
Veteran's assertion that his blood pressure readings would be 
much higher without his medication.  (See April 2005 
Substantive Appeal).  However, his current 10 percent rating 
contemplates the fact that he requires medication for control 
of his hypertension.  

The Board has also considered whether staged ratings are 
appropriate, but finds no distinct time periods where the 
Veteran's symptoms warrant different ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
applying the rating criteria to the facts of the Veteran's 
hypertension, the Board must conclude that the currently-
assigned 10 percent disability rating is appropriate for the 
entire appeal period.  The preponderance of the evidence is 
against the award of a higher disability rating.

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 is not warranted.

B.  Service Connection For Peripheral Neuropathy

The Veteran contends that his currently-shown peripheral 
neuropathy is caused by his type II diabetes mellitus.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

When a chronic disease such as an organic disease of the 
nervous system (including peripheral neuropathy) becomes 
manifest to a degree of 10 percent within one year of the 
Veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the Veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Additionally, service connection may be granted for 
disability shown to be proximately due to, or the result of, 
a service-connected disorder.  See 38 C.F.R. § 3.310(a).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a non service-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Here, the Veteran is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the instant case, the service treatment records do not 
reflect, and the Veteran does not contend, that he developed 
peripheral neuropathy in service.  

A July 2002 VA treatment report reflects that the Veteran 
wished to be evaluated for symptoms suggestive of left hand 
paresthesia which he had noticed for the last few weeks, and 
which he described as numbness and tingling.  A December 2002 
VA treatment report shows a diagnosis of bilateral carpal 
tunnel syndrome per a nerve conduction test.  Although the 
report notes that the Veteran used to do repetitive movements 
with is hand as an electrician, it in no way indicates an 
association between the Veteran's military service and his 
carpal tunnel syndrome.  

A September 2003 VA examination report notes the Veteran's 
complaints of numbness and tingling in the left hand, and the 
diagnosis of carpal tunnel syndrome. Physical examination 
revealed numbness in the left hand, but otherwise normal 
neurologic findings, including good peripheral pulses.  The 
report indicates no link between the Veteran's military 
service and his carpal tunnel syndrome.  Further, the 
examiner found "no symptoms of diabetic neuropathy," 
essentially indicating that the Veteran's carpal tunnel 
syndrome was not related to his diabetes.

Here, the service treatment records are absent for complaints 
or findings of peripheral neuropathy.  There is also no 
evidence whatsoever reflecting peripheral neuropathy within 
one year of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  
Although post-service medical records reflect a diagnosis of 
carpal tunnel syndrome decades after separation from service, 
none of these records indicate a link between this condition 
and the Veteran's military service, and in fact suggest it is 
related to post-service work as an electrician.  With respect 
to the Veteran's assertion that his peripheral neuropathy is 
caused by his currently-shown diabetes, the Board notes that 
because service connection has not been granted for diabetes, 
service connection for peripheral neuropathy as secondary to 
his diabetes must also be denied.  Nevertheless, the Board 
additionally notes that even if the Veteran's diabetes was 
service-connected, service connection for peripheral 
neuropathy as secondary to the condition would not be 
warranted.  As previously mentioned, the September 2003 VA 
examination report specifically notes that the Veteran has no 
symptoms of diabetic neuropathy.  Further, a February 2005 VA 
treatment report reflects that there are "no known 
complications from his diabetes." 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for peripheral neuropathy.  Service 
connection is not warranted, and the appeal is denied.

ORDER

Entitlement to an increased rating for service-connected 
hypertension is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.


REMAND

The Veteran contends that his currently-shown type II 
diabetes mellitus is the result of exposure to Agent Orange 
while stationed in Korea from 1968 to 1970.  Specifically, he 
asserts that he had duty service in the Korean Demilitarized 
Zone (DMZ).

VA has established a procedure for verifying exposure to 
herbicides along the DMZ in Korea.  See M21-1IMR, Part IV, 
Subpart ii, Chapter 2, Section C.  The Department of Defense 
has acknowledged that herbicides were used in Korea from 
April 1968 through July 1969 along an area of the DMZ, 
including a strip of land 151 miles long and up to 350 yards 
wide from the fence to North of the "civilian control line."  
The Department of Defense publication with respect to 
herbicide agent use in Korea during the stated period 
includes a list of specific military units.  The Veteran's 
service personnel records reflect that the Veteran served in 
Korea from December 1968 to July 1970 with the Headquarters, 
Company A, of the 707th Maintenance Battalion of the 7th 
Infantry Division, which is not among the listed units in the 
Department of Defense Publication.  

The VA Adjudication Manual also provides that if a Veteran 
was assigned to a unit other than those listed by the 
Department of Defense and alleges service along the DMZ 
between April 1968 and July 1969, the Center for Unit Records 
Research (CURR) must be contacted for verification of the 
location of the Veteran's unit.
The record reflects that in November 2006, the RO contacted 
the U.S. Army & Joint Services Records Research Center 
(JSRRC), formerly CURR, and requested that they research 
whether the Veteran's unit, "HQ CO A 707TH MAINTENANCE BN 7TH 
INF DIVISION," would have served along the DMZ.  A 
subsequent response from the JSRRC indicates that the request 
must be submitted via mail or fax only.  It does not appear, 
however, that the RO re-submitted a valid request.  This 
should be accomplished.

Additionally, in a statement received by the RO in November 
2008, the Veteran asserted that he served TDY with other 
units which were sent to the DMZ.  In support of this 
assertion, he submitted a copy of special orders temporarily 
attaching him to Headquarters Company 1st Battalion, 31st 
Infantry, APO SF 96207 from January 20 to January 27, 1970.  
Although the Veteran's service personnel records have been 
obtained, they do not contain these orders.  On Remand, the 
RO should attempt to obtain copies of all special orders/TDY 
assignments of the Veteran to determine if any other unit he 
was attached to from December 1968 to July 1969, would have 
served along the DMZ.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the JSRRC, or 
other appropriate agency, and request a 
search for any and all special 
orders/TDY assignments for the Veteran 
for the period December 1968 to July 
1969.  All requests and negative 
responses should be associated with the 
claims folder.   

2.	The RO should request that the JSRRC, 
or other appropriate agency indicated 
by the JSRRC, research whether the 
Veteran's unit, HQ CO A 707TH 
MAINTENANCE BN 7TH INF DIVISION, served 
along the DMZ during the period 
December 1968 to July 1969. 

Further, if the development requested 
in Paragraph 1 indicates the Veteran 
had TDY assignments with any other unit 
during the period December 1968 to July 
1969, the RO should ask the JSRRC to 
research whether those units served 
along the DMZ while the Veteran was 
attached to them. 

All such requests should be submitted 
to the JSRRC, consistent with their 
current requirements; evidently via 
mail or fax as set out in  their 2006 
instructions.

3.	After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should again review 
the record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


